Title: James Le Ray de Chaumont to Thomas Jefferson, 31 July 1818
From: Le Ray de Chaumont, James
To: Jefferson, Thomas


          
             sir
            Le Raysville
31 July 1818
          
          An Absence from home has prevented me from having the honor to answer sooner the letter you favored me with. I am extremely grateful to Mrs Morris to have procured me such a great gratification as has been bestowed on me by your most kind and benevolent letter. Indeed I did not feel bold enough to send you my feeble pro-duction and trespass in such a manner upon your precious moments. I was very glad to find that in your district you have established a society of Agriculture. I have no doubt that the public good will be benefitted by it and the more so as many of its members are distinguished for correct and skillful practice in their farms
          I hope that the time is very near when they will carry into effect your ideas about central societies in each State affiliated to one great central Society for the United States. As a private individual I did every thing I could last winter to promote the desired aim. I wrote to the head quarters at Washington and went to sollicit the legislature of our State for that purpose. We were indeed very near to carry the point for our state. There is no doubt among the well informed people that the institution will be adopted by the next Legislature
          Knowing your friendly interest for the Family of the Grands, I must inform you of the loss they have met with by the death of the youngest brother Grand d’Hauteville. He had left long ago the banking business and had retired with a large fortune in a handsome estate near Vevay where he was distinguished by his agricultural pursuits and his generous encouragement for the advances of the art upon which he constantly corresponded with me. The two surviving brothers have a very independant fortune and enjoy it honorable honorably & with prudence. The eldest in Switzerland and the youngest at Paris
          
            With great regard, I remain 
            Your most obdt Servt
            Le Ray de chaumont
          
        